In the

       United States Court of Appeals
                  For the Seventh Circuit
                      ____________________
No. 19-1579
BRANDI LUTES, Personal Representative of the Estate of
BUDDY F. PHILLIPS,
                                          Plaintiff-Appellant,

                                  v.

UNITED TRAILERS, INC., and UNITED TRAILERS EXPORTING INC.,
                                       Defendants-Appellees.
                      ____________________

          Appeal from the United States District Court for the
          Northern District of Indiana, South Bend Division.
         No. 2:17-CV-00304 RLM — Robert L. Miller, Jr., Judge.

                      ____________________

  ARGUED NOVEMBER 13, 2019 — DECIDED JANUARY 27, 2020
          OPINION ISSUED FEBRUARY 13, 2020 ∗
               ____________________

   Before BAUER, BRENNAN, and SCUDDER, Circuit Judges.
    PER CURIAM. Buddy Phillips (now deceased) injured his
ribs while playing with his grandchildren. Over the next two

   ∗ The court initially resolved this appeal by nonprecedential order.
The order is being reissued as an opinion.
2                                                             No. 19-1579

weeks he called his employer, United Trailers, to report he
would miss work. Eventually Phillips stopped calling in and
did not appear for work on three consecutive days so United
ﬁred him. He sued, alleging United failed to properly notify
him of his rights under the Family Medical Leave Act
(“FMLA”) and that he was ﬁred in retaliation for attempting
to exercise his right to seek leave under that Act. The district
court granted summary judgment for United. This appeal
presents a complicated fact pattern under the FMLA in which
the employee (through unreported absences) and the em-
ployer (by failing to inform the employee of requisite infor-
mation about FMLA leave) may have failed to comply with
the FMLA. We aﬃrm the district court’s judgment as to Phil-
lips’s retaliation claim but vacate the court’s judgment con-
cerning Phillips’s interference claim and remand for further
proceedings consistent with this order.
                                I. Background
    Phillips was employed by United Trailers, Inc., from 2002
until he was fired in 2015. United manufactures enclosed
cargo trailers and employs over 130 people. Phillips worked
as a metal department trimmer installing fenders, trim, and
lights to the back of trailers. Like a typical United production
worker, he worked eight to ten hours a day, depending on
production needs.
   On July 3, 2015, 1 Phillips injured his ribs while playing
with his grandchildren. The next day he went to the hospital
and was diagnosed with fractured ribs. X-rays also revealed
heart issues that required additional testing. The medical
notes from Phillips’s visit reflect that he was told to conduct

    1   All events referenced in this Order took place in 2015.
No. 19-1579                                                       3

“activity as tolerated.” He still felt pain, however, and re-
turned to the emergency room six days later.
    Phillips’s first scheduled workday after the holiday was
July 6. He was unable to work because of his ribs, so he called
in to report his absence. United’s attendance policy requires
employees to report absences by calling United’s main tele-
phone number and leaving a message no later than fifteen
minutes before the start of a scheduled shift. Employees who
do not comply with this procedure accrue “points,” and an
employee who accrues thirteen points will be fired. Under
this system, an employee who fails to call in for three consec-
utive days will accrue fifteen points. Phillips’s widow,
Rhonda, testified Phillips knew United’s attendance policy.
    On the days he was scheduled to work over the next two
weeks, Phillips (or Rhonda on his behalf) telephoned in his
absences in accordance with United’s attendance policy. He
called off work on July 6, 7, 8, 14, and 16. These calls were
reported and logged by Linda Nichols, a payroll assistant at
United, in a “call-in log.” Nichols testified she keeps a record
of all reported absences in the call-in log, and she regularly
reviews the log with the director of human resources so he
can identify and address attendance policy violations. Nich-
ols’s entry in the call-in log for July 6 lists “rib,” without elab-
oration, as Phillips’s reason for his absence that day. No other
entry lists a reason for Phillips’s absence. Rhonda attested that
at some point in early July, she had told Nichols that Phillips
had fractured his ribs and he would not be at work for a while.
But Nichols testified that other than the July 6 “rib” note in
the call-in log (that she reproduced from Phillips’s voicemail),
neither Phillips nor Rhonda provided any further explanation
for his absences.
4                                                    No. 19-1579

    Randy Snyder, the plant manager, also listens to employee
voicemails describing absences, and he passes that infor-
mation on to “group leaders” so they know if an employee
will miss their scheduled shift. Rhonda testified she and
Phillips both had called Snyder and told him Phillips had
fractured his ribs and he needed time off to recover and have
testing done on his heart. Snyder recalled one brief conversa-
tion with Rhonda about Phillips’s “chest area.” Rhonda also
testified she spoke with Nichols about seven times, trying to
get in touch with Snyder to discuss Phillips’s absences, but
she was unable to reach him.
    Also of note, United’s director of human resources testi-
fied that neither Nichols nor Snyder had any certification in
human resources or the FMLA.
    Phillips followed up with his primary care physician on
July 15, who recommended he not return to work until early
August. Phillips did not provide documentation of that visit
or his physician’s recommendation to United.
     After two weeks of not being able to work, Phillips
stopped reporting his absences to United. Specifically, he did
not call in to report his absences on July 20, 21, 22, or 23. As a
result, he accrued more than 13 points, and United promptly
fired him. Up to this point, Phillips had not provided to
United medical records about his fractured ribs. United had
not asked for any such information, nor had it informed Phil-
lips of his ability to take leave under the FMLA. Rhonda tes-
tified had Phillips known he was able to take leave under the
FMLA, he would have done so.
   Phillips sued asserting United violated the FMLA, 29
U.S.C. § 2617, by interfering with his “entitlement to leave”
No. 19-1579                                                   5

when it failed to inform him of his eligibility and rights under
the Act. He also claimed United fired him in retaliation for
exercising his FMLA rights. To prevail on a claim that an em-
ployer interfered with the employee’s rights under the FMLA,
the employee must demonstrate (1) he was eligible for the
FMLA, (2) his employer was covered by the FMLA, (3) he was
entitled to leave under the FMLA, (4) he provided notice of
his intent to take leave, and (5) his employer denied him
FMLA benefits to which he was entitled. 29 U.S.C. § 2615;
Guzman v. Brown Cty., 884 F.3d 633, 638 (7th Cir. 2018). To es-
tablish retaliation, an employee must demonstrate he was en-
gaged in a protected activity, the employer took an adverse
employment action against him, and there was a connection
between his protected activity and the adverse employment
action. See Curtis v. Costco Wholesale Corp., 807 F.3d 215, 220
(7th Cir. 2015).
    Regarding Phillips’s interference claim, the district court
acknowledged triable questions existed over whether Phil-
lips’s rib injury was a serious medical condition. The court
noted the record was thin on this point: Phillips was diag-
nosed with a broken rib and told to perform activity as toler-
ated; his primary care physician told him to not return to
work until August; and his wife and daughter testified Phil-
lips’s ability to walk and lift his arms were impaired. While
the proof was sparse, the court ruled a reasonable jury could
conclude Phillips’s rib injury was a qualifying serious medical
condition. Next, the district court determined that questions
of fact existed as to whether Phillips provided adequate notice
of his injury to United. The court noted that the evidence
showed Phillips had called United and communicated his rib
injury. While the parties disputed the precise contents of the
conversation, because Phillips had done more than merely
6                                                   No. 19-1579

ask for time off—he provided a reason for his absence—it was
a material question of fact for the jury to decide whether Phil-
lips had provided adequate notice.
    Notwithstanding these rulings, the district court
ultimately entered summary judgment for United. The court
concluded that because it was undisputed Phillips had even-
tually stopped calling United to report his absences, that fail-
ure precluded his FMLA-interference claim. In support of this
conclusion, the district court cited to Righi v. SMC Corp. of
Am., 632 F.3d 404 (7th Cir. 2011). In Righi, this court noted the
FMLA regulations “explicitly provide that employers may re-
quire their employees to comply with their ‘usual and cus-
tomary notice and procedural requirements’ when requesting
FMLA leave.” Id. (quoting 29 C.F.R. § 825.302(d) (2006)). Cit-
ing prior cases that discussed § 825.302(d), we concluded “an
employee’s failure to comply with his employer’s internal
leave policies and procedures is a sufficient ground for termi-
nation and forecloses an FMLA claim.” Id. at 411. Relying on
Righi, the district court concluded Phillips’s failure to follow
United’s attendance policy precluded his interference claim.
   Turning to Phillips’s retaliation claim, the district court
ruled Phillips had failed to present any evidence of discrimi-
natory or retaliatory intent or even that he had engaged in
protected activity. The only permissible inference from the
record, the court concluded, was that United fired Phillips be-
cause he failed to comply with its attendance policy.
                          II. Discussion
   We review the district court’s grant of summary judgment
de novo. King v. Ford Motor Co., 872 F.3d 833, 837 (7th Cir.
2017). We construe the facts and draw all reasonable
No. 19-1579                                                    7

inferences in a light most favorable to Phillips as the non-
moving party. Id. Summary judgment is appropriate when
there is no genuine dispute of material fact and the moving
party is entitled to judgment as a matter of law. FED. R. CIV. P.
56(a).
   A. Interference with FMLA Rights
    Phillips primarily challenges the district court’s conclu-
sion that United did not interfere with his rights under the
FMLA. He does not dispute he failed to comply with United’s
policies regarding absences, which ordinarily would fore-
close his FMLA claim. See Righi, 632 F.3d at 411; 29 C.F.R.
§ 825.303(c). Instead, he contends United violated the FMLA
and interfered with his rights because it did not provide him
the requisite leave information before he stopped reporting his
absences. See 29 C.F.R. §§ 825.301(a), 825.303(b).
       1. The FMLA and Enacting Regulations
    The FMLA entitles an eligible employee to take up to
twelve work weeks of leave when the employee has a serious
health condition that renders him unable to perform his posi-
tion. 29 U.S.C. § 2612(a). It is unlawful for an employer to in-
terfere with an employee’s attempt to exercise his FMLA
rights. Id. § 2615(a).
    The employee and the employer have shifting responsibil-
ities under the FMLA. Where the need for leave is unforesee-
able, as was here, the employee must provide notice of his
intent to take leave to the employer as soon as practicable un-
der the circumstances. 29 C.F.R. § 825.303(a). The notice must
“provide sufficient information for an employer to reasonably
determine whether the FMLA may apply to the leave re-
quest.” Id. at §§ 825.303(b); 825.301(b). Such notice may
8                                                 No. 19-1579

include “that a condition renders the employee unable to per-
form the functions of the job.” Id. at § 825.303(b). The em-
ployee does not, however, need to be aware of his FMLA
rights to invoke them: “[t]he employee need not expressly as-
sert rights under the FMLA or even mention the FMLA, but
may only state that leave is needed.” Id.; § 825.301(b).
    The burden then shifts to the employer. The employer
must decide whether to designate the request for leave as
FMLA-qualifying, and its decision to designate FMLA leave
“must be based only on information received from the em-
ployee.” 29 C.F.R. § 825.301(a). If the employer does not have
enough information about the reason for an employee’s re-
quest for leave, the employer should inquire further of the
employee to determine whether leave is potentially FMLA-
qualifying. Id. The employer must notify the employee
whether leave will be designated as FMLA-qualifying within
five business days after the employee requested leave, absent
extenuating circumstances. Id.; § 825.300(d).
    Throughout this time period, the employee must comply
with the employer’s “usual and customary notice and proce-
dural requirements for requesting leave.” 29 C.F.R.
§ 825.303(c). If the employee does not comply with the em-
ployer’s usual leave-request requirements, FMLA leave may
be delayed or denied. Id. If, however, the employee provides
notice and complies with the employer’s attendance policy,
the employer’s failure to timely determine whether the em-
ployee’s leave counts as FMLA-qualifying may constitute an
interference with the employee’s FMLA rights if it caused the
employee to suffer harm. Id. at §§ 825.300(e); 825.301(e).
No. 19-1579                                                    9

       2. Did Phillips Demonstrate a Qualifying Injury?
    We turn now to the district court’s analysis of Phillips’s
FMLA-interference claim. Recall that to establish a prima fa-
cie case of interference, Phillips needed to demonstrate (1) he
was eligible for the FMLA, (2) his employer was covered by
the FMLA, (3) he was entitled to leave under the FMLA, (4) he
provided notice of his intent to take leave, and (5) his em-
ployer denied him FMLA benefits to which he was entitled.
29 U.S.C. § 2615; Guzman, 884 F.3d at 638. The district court
decided questions of fact precluded summary judgment as to
whether Phillips’s rib injury entitled him to FMLA leave and
whether he provided notice of his intent to take leave.
    First we consider whether Phillips was entitled to FMLA
leave. As applicable here, to be qualified for leave under the
FMLA Phillips must have suffered a “serious health condi-
tion.” 29 U.S.C. § 2612(a). The FMLA defines a serious health
condition as an injury that involves inpatient care at a hospital
or that requires continuing treatment by a health care pro-
vider, and that renders an employee unable to perform his
job. 29 U.S.C. § 2611(11). Phillips argues his rib injury consti-
tuted a serious health condition that rendered him unable to
perform his job as a metal trimmer. United disagrees. Viewing
the evidence in the light most favorable to Phillips, see King,
872 F.3d at 837, a reasonable jury could find that Phillips’s rib
injury constituted a serious health condition. Phillips went to
the emergency room and received x-rays for his fractured
ribs. His wife testified he went back to the hospital six days
later because his pain had not subsided. He then had a follow-
up appointment with his primary care physician. A reasona-
ble jury could find that Phillips’s rib injury required inpatient
care at a hospital or continuing treatment by a health care
10                                                 No. 19-1579

provider and rendered him unable to perform his manual la-
bor job, thus constituting a serious health condition. See 29
U.S.C. § 2612(a); Valdivia v. Twp. High Sch. Dist. 214, 924 F.3d
395, 398–99 (7th Cir. 2019) (reasonable jury could find that
anxiety and depression diagnosis, coupled with four days of
inpatient care at hospital, constituted serious medical condi-
tion).
       3. Did Phillips Provide Notice of his Intent to Seek
          Leave?
    Next, the parties disagree about whether Phillips pro-
vided notice to United about his intention to seek FMLA
leave. The district court determined that questions of fact also
precluded summary judgment on whether Phillips provided
such notice.
    On his first workday after his injury, Phillips followed
United’s procedures and left a voicemail to report his absence
and noted his rib as the reason. Randy Snyder, the plant su-
pervisor, and Linda Nichols, the human resources assistant,
listened to that voicemail. A recording of that voicemail is not
in the record; instead, Nichols’s transcription of the voicemail
(and Rhonda’s testimony of the contents of the voicemail) are
the only record evidence. Rhonda testified she also spoke to
Nichols directly about Phillips’s rib injury. But Nichols stated
she did not recall being told any more about Phillips’s injury
than what was reported in Phillips’s voicemail. Snyder testi-
fied he had also spoken to Rhonda about Phillips’s “chest”
area. Rhonda stated that, in addition to speaking with Snyder
directly on at least one occasion, she had called United six or
seven times trying to get a hold of Snyder to further discuss
Phillips’s injury, but she was never able to connect with him.
No. 19-1579                                                  11

    An employee merely calling in and declaring he is sick is
insufficient to put the employer on notice that the employee
may qualify for FMLA leave. See Burnett v. LFW Inc., 472 F.3d
471, 480 (7th Cir. 2006). But “[t]he employee’s notice obliga-
tion is satisfied so long as he provides information sufficient
to show that he likely has an FMLA-qualifying condition.” Id.
at 479. In Aubuchon v. Knauf Fiberglass GmbH, 359 F.3d 950, 953
(7th Cir. 2004), we ruled that an employee must communicate
the reason for seeking leave, and not merely request FMLA
leave. We concluded that providing a doctor’s note that the
employee’s wife suffered “complications” during labor—
without any additional details—would have sufficed to alert
the employer that the employee may have been entitled to
FMLA leave and would have been enough to trigger the em-
ployer’s duty to request additional information to confirm the
employee’s entitlement. Id. Similarly, in Righi, we held that an
employee’s email mentioning his mother’s diabetic coma was
sufficient to alert the company that he may have qualified for
FMLA leave. See Righi, 632 F.3d at 409.
    The type of injury Phillips suffered, and the likelihood it
would qualify for FMLA leave, falls somewhere on the spec-
trum between a “diabetic coma,” see Righi, 632 F.3d at 409
(sufficient notice given when email mentioned mother was in
diabetic coma), and merely reporting a “twisted knee.” See
Walton v. Ford Motor Co., 424 F.3d 481, 486–87 (6th Cir. 2005)
(employee informing supervisor he had “twisted his knee”
was not sufficient notice of need for FMLA leave). Phillips in-
troduced evidence that Snyder and Nichols knew of his “rib”
injury: the call-in log shows as much, and Snyder admitted he
had also spoken with Rhonda about Phillips’s chest area. Fur-
ther, neither Snyder nor Nichols appear to have received any
specific certification or training on the FMLA. If United failed
12                                                  No. 19-1579

to train its key personnel on how to recognize FMLA-
qualifying leave, that may factor into deciding whether
Phillips provided sufficient notice of his need for leave. Ulti-
mately, in this case a jury must decide the factual question of
whether the nature and amount of information the employee
conveyed about his intent to seek leave put the employer on
notice of that intent and required the employer to notify the
employee whether the leave would be designated as FMLA
leave. We do not reach a conclusion on this issue, however.
We merely note that, based on the evidence introduced at
summary judgment and construed in the light most favorable
to Phillips, we agree with the district court that there are gen-
uine issues of material fact as to whether United had sufficient
notice that Phillips intended to take leave. See 29 C.F.R.
§§ 825.303(b); 825.301(b); Pagel v. TIN Inc., 695 F.3d 622, 628
(7th Cir. 2012) (for jury to decide whether employee inform-
ing manager about chest pain and appointments, coupled
with manager admitting he was aware of employee’s chest
pain and had been told employee would be in hospital, con-
stituted sufficient notice). At minimum, the evidence demon-
strates a genuine dispute of fact as to whether United should
have inquired further into Phillips’s injury. See § 825.301(a).
       4. The District Court’s Reliance on Righi
   Once an employer has enough information to determine
an employee is seeking FMLA-qualifying leave, the employer
needs to notify the employee whether the requested leave will
be designated as FMLA leave within five business days, ab-
sent extenuating circumstances. 29 C.F.R. §§ 825.301(a);
825.300(d). It is undisputed United failed to determine and
notify Phillips whether his request for leave would be desig-
nated as FMLA leave. Thus, United could have violated the
No. 19-1579                                                              13

FMLA by not informing Phillips of his FMLA-leave designa-
tion.
    But it is also true Phillips stopped following United’s at-
tendance policy and failed to call in to report his absences.
And if an employee does not comply with the employer’s
usual leave-request requirements, FMLA leave may be de-
layed or denied. 29 C.F.R. § 825.303(c); see also Righi, 632 F.3d
at 411. So Phillips also may have failed to abide by the FMLA
regulations.
    Even if Phillips failed to comply with the FMLA by failing
to report his absences, he did so after United would have vio-
lated the FMLA. Phillips stopped calling in to work at least
nine business days after he first reported his rib injury to
United. 2 Under the regulations, United had five business days
after receiving notice of Phillips’s rib injury to determine
whether he qualified for FMLA leave. 29 C.F.R. §§ 825.301(a);
825.300(d).
   Rather than consider this interplay, the district court fo-
cused solely on Phillips’s conduct and, applying Righi, ruled
that Phillips’s failure to follow United’s attendance policies
foreclosed his claim. 3 See Righi, 632 F.3d at 411; 29 C.F.R.
§ 825.303(c). The FMLA regulations state, and Righi provides,
that an employee’s failure to abide by an employer’s usual at-
tendance policies may foreclose an FMLA claim. 29 C.F.R.
§ 825.303(c); Righi, 632 F.3d at 411. But not controlled by the

    2 Phillips first reported his rib injury to United on July 6 and stopped
calling in to report his absences on July 20. (Call Log, Doc. 35-2, at 42;
United’s Mot. for Summ. J., Doc. 34, at 9.)
    3 We do not fault the district court for this, however, as the parties’
briefs were sparse on this issue.
14                                                          No. 19-1579

regulations or Righi is whether an employer’s preceding vio-
lation of the FMLA is excused by an employee’s subsequent
failure to comply with the regulations. That fact pattern is
squarely presented here; that was not the case in Righi,
though, where the employee had not provided adequate no-
tice of his injury and the employer did not otherwise violate
the FMLA (such as by failing to inform the employee of his
FMLA-qualifying leave). See id. To us, this presents an issue
which merits further examination in the district court. On re-
mand, the district court should examine whether Righi ex-
tends to this situation. 4 It may choose to do so by ordering
supplemental briefing on this issue and reconsidering or in-
viting new summary judgment briefing. See, e.g., Raybourne v.
Cigna Life Ins. Co., 576 F.3d 444, 450 (7th Cir. 2009) (remand
appropriate for district court to analyze material issue in first
instance).
         5. Was Phillips Injured from United’s Violation?
    If the district court concludes Righi does not extend so far
as to absolve an employer from violating the FMLA if an em-
ployee at some point also fails to comply with the FMLA, the
next question is whether United’s failure to determine

     4A hypothetical may place this issue into sharper focus: Say Phillips
had continued to report his absences to United for one month (instead of
the two weeks he did), but United never notified him of his rights under
the FMLA. Then after that month Phillips did not report absences for three
consecutive days and United fired him for failing to follow its policies.
Would United escape responsibility under the FMLA for taking ad-
vantage of Phillips’s misstep? United’s argument could be so read, given
its heavy reliance on Righi’s holding that “an employee’s failure to comply
with his employer’s internal leave policies and procedures is a sufficient
ground for termination and forecloses an FMLA claim.” Righi, 632 F.3d at
411.
No. 19-1579                                                    15

whether Phillips’s leave request counted as FMLA-qualifying
interfered with Phillips’s FMLA rights. See 29 C.F.R.
§ 825.300(e). Phillips cannot prevent summary judgment by
creating a fact question over United’s lack of compliance with
the FMLA—he must show he was injured by United’s viola-
tion. See § 825.301(e). Violation of the FMLA is not enough to
establish injury; instead, Phillips must show he was preju-
diced by United’s violation. See Ragsdale v. Wolverine World
Wide, Inc., 535 U.S. 81, 89 (2002) (explaining that FMLA “pro-
vides no relief unless the employee has been prejudiced by
the violation”); Ridings v. Riverside Med. Ctr., 537 F.3d 755, 764
(7th Cir. 2008) (holding no interference because employee did
not allege that employer’s failure to provide FMLA infor-
mation prejudiced her).
    This court has not specifically addressed what constitutes
“prejudice” arising out of an employer’s failure to provide
FMLA information. See Ridings, 537 F.3d at 766 (“Certainly, if
[the plaintiff] had presented any evidence that the use of the
term ‘intermittent’ had in any way influenced her decision not
to turn in the FMLA forms, we would consider that fact and
the reasonable inferences drawn therefrom in favor of [the
plaintiff].”); Darst v. Interstate Brands Corp., 512 F.3d 903, 910
(7th Cir. 2008) (“But even if [employer] was obliged to advise
[employee] that his certification was incomplete, there was no
harm caused by [employer’s] breach of this obligation unless
[employee] would have been able to cure the deficiency in a
manner that entitled him to FMLA leave.”).
   A recent opinion of the Fourth Circuit provides some
guidance: “Prejudice may be gleaned from evidence that had
the plaintiff received the required (but omitted) information
regarding his FMLA rights, he would have structured his
16                                                    No. 19-1579

leave differently.” Vannoy v. Fed. Res. Bank of Richmond, 827
F.3d 296, 302 (4th Cir. 2016) (citing cases). The First, Third, and
Fifth Circuits have reached similar conclusions. See Bellone v.
Southwick-Tolland Reg’l Sch. Dist., 748 F.3d 418, 423 (1st Cir.
2014); Lupyan v. Corinthian Colleges Inc., 761 F.3d 314, 318–19
(3d Cir. 2014); Downey v. Strain, 510 F.3d 534, 541 (5th Cir.
2007). Indeed, the regulations state an injury occurs when an
employee would have structured his leave differently had the
employer properly designated the requested leave as being
taken under the FMLA. See 29 C.F.R. § 825.301(e). Thus, if
Phillips can show prejudice—in other words, that he would
have structured his leave differently had he received the
proper information, see Ragsdale, 535 U.S. at 90—his claim
may survive summary judgment.
    The district court here did not address whether Phillips
was prejudiced, so it should consider that matter on remand.
Rhonda attested had Phillips known United offered FMLA
leave, he would have taken the leave. Other than that state-
ment the record is undeveloped and does not reflect whether
Phillips would have acted differently (i.e., whether he would
have sought leave under the FMLA) had United provided
him with the requisite information. Compare Bellone, 748 F.3d
at 423 (ruling that plaintiff failed to demonstrate that he
would have structured leave differently if defendant had
given him proper notice), with Hannah P. v. Coats, 916 F.3d
327, 347 (4th Cir. 2019) (“Here, the record contains evidence
that if [the plaintiff] had known that the FMLA protected her
position, she would have used only sick leave for her leave of
absence.”), and Wallace v. FedEx Corp., 764 F.3d 571, 591 (6th
Cir. 2014) (“FedEx’s failure to provide notice was the proxi-
mate cause of [plaintiff’s] termination, meaning that its failure
to comply with the regulations prejudiced [her].”).
No. 19-1579                                                     17

   B. Retaliation
    Phillips’s challenge to the district court’s ruling on retalia-
tion is poorly developed and he does not address the district
court’s reasoning. He asserts because United interfered with
his rights under the FMLA, United also retaliated against him
by firing him for seeking FMLA benefits.
    Even if we assume Phillips engaged in a protected activity
and United took an adverse employment action against him,
Phillips still failed to establish any causal connection between
his alleged attempt to seek relief under the FMLA and his dis-
charge. See Curtis, 807 F.3d at 220. The only evidence Phillips
adduced is suspicious timing between his supposed request
for FMLA leave and his firing, and suspicious timing by itself
rarely is enough to overcome summary judgment. See id. at
221; Daugherty v. Wabash Ctr., Inc., 577 F.3d 747, 751 (7th Cir.
2009). Nor does Phillips attempt to dispute United’s proffered
reason for firing him: he did not show up to work and he
failed to report his absences. “Summary judgment for the em-
ployer is proper where the employer provides undisputed ev-
idence that the adverse employment action is based upon the
employee’s poor job performance.” Curtis, 807 F.3d at 221.
The district court thus properly entered judgment in favor of
United on Phillips’s retaliation claim.
                          III. Conclusion
   For these reasons, we AFFIRM IN PART the district court’s
judgment on Phillips’s retaliation claim and REMAND IN
PART Phillips’s interference claim for further proceedings
consistent with this order.